Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  July 30, 2013                                                                                       Robert P. Young, Jr.,
                                                                                                                Chief Justice

  146334                                                                                              Michael F. Cavanagh
                                                                                                      Stephen J. Markman
                                                                                                          Mary Beth Kelly
                                                                                                           Brian K. Zahra
                                                                                                   Bridget M. McCormack
  PEOPLE OF THE STATE OF MICHIGAN,                                                                       David F. Viviano,
            Plaintiff-Appellee,                                                                                      Justices

  v                                                                SC: 146334
                                                                   COA: 308614
                                                                   Oakland CC: 2000-171038-FC
  HAROLD SPENCER WILLIAMS,
           Defendant-Appellant.

  _________________________________________/

          On order of the Court, the application for leave to appeal the November 28, 2012
  order of the Court of Appeals is considered, and it is DENIED, because the defendant has
  failed to meet the burden of establishing entitlement to relief under MCR 6.508(D).




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          July 30, 2013
           h0722
                                                                              Clerk